DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 03/07/2022. Claims 21-22, 28, 33-36, 38 and 40 are amended. Claims 1-20, 27 and 37 are cancelled. Claims 41-42 are new. Claims 21-26, 28-36 and 38-42 are currently pending.
The objections to claims 34-38 have been withdrawn due to applicant’s amendment and cancellation of claim 37.
The rejection of claims 25-26, 28-29, 36 and 38-40 under 35 U.S.C. 112(a) has been maintained, see below.
The rejection of claims 27 and 37 under 35 U.S.C. 112(a) has been withdrawn due to applicant’s cancellation of the claims.
The rejection of claims 21-22 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
The rejection of claims 25-26, 28-29, 36 and 38-40 under 35 U.S.C. 112(b) has been maintained; see below.
The rejection of claims 27 and 37 has been withdrawn due to applicant’s cancellation of the claim.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/07/2022, with respect to the rejection(s) of claim(s) 25-29 and 36-40 under 35 U.S.C. 112(a); and claims 21-32 and 36-40 under 35 U.S.C. 112(b) have been fully considered but are not persuasive.
	Applicant argues the instant spec. provides written description support for a projecting portion at para. [00062], the data storage component contains use data read by reader 210 at para. [0048], and element 232 permanently deforms the data storage component to render the data unreadable at para. [00062] (pg. 10 of Remarks regarding 35 U.S.C. 112(a) rejection of claims 25-26, 28-29, 36 and 38-40).
	It is respectfully submitted the instant spec. discloses two distinct embodiments of readers (reader 210 and reader 236, figs. 4 and 9, respectively), such that rendering the set of data unreadable from the data storage component is completed by two functionally different structures/mechanisms, dependent on which reader is used. The data is rendered unreadable via coming in contact with a projecting portion in use with a cartridge when read by reader 210 (paras. [0059]-[0063] of published application). When in use with an optical reader 236, the data is rendered unreadable via a cleaning process, since the data storage component is placed on a surface of the distal acoustic portion (para. [0065]; fig. 9). Therefore, the instant spec. has not provided written description support for how the data of the data storage component would be rendered unreadable via a projecting portion, coupling of two structures, or use with the cartridge when using the optical reader, since the instant spec. discloses distinct embodiments and functions of rendering the data unreadable when using each of the readers. Accordingly, claims 25-26, 28-29, 36 and 38-40 remain rejected under 35 U.S.C. 112(b), since it is unclear how the distinct embodiments would allow the projecting portion, or any structure that permanently deforms data with the non-volatile reader, to permanently deform data when in use with an optical reader (pgs. 12-14 of Remarks regarding 112(b) rejection).
Applicant’s arguments with respect to the rejection(s) of claim(s) 21-24 and 30-32 under 35 U.S.C. 103 as being unpatentable over McPherson in view of Allen; and claims 33-35 under 35 U.S.C. 103 as being unpatentable over McPherson in view of Allen and Kimball, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McPherson in view of Allen and Kimball as discussed below with respect to claim 21.
Applicant’s arguments with respect to claims 41-42 have been fully considered, and new claims 41-42 have been rejected as discussed below.
Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, the phrase “the end effector” in lines 4-5 should read “the end effector portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26, 28-29, 33-36 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 25-26, claim 25 recites “wherein the shaft assembly comprises… an attachment portion.. and a projecting portion positioned relative to the attachment portion in order to contact and render the set of indicia unreadable as a result of the attachment portion receiving the replaceable end effector portion”. Claim 25 is dependent off of claim 21, which recites at least a replaceable end effector comprising a set of indicia, a shaft assembly configured to couple with the end effector, and an optical reader configured to receive a unique identifier from the set of indicia. The instant spec. describes the optical reader as a dotcode reader (or any other form of optical code) configured to scan data stored as indicia deposed on distal acoustic portion of the end effector (paras. [0065]-[0066] of published application). The instant spec. further describes the data adapted to become unreadable when the distal acoustic portion is cleaned (para. [0066]). However, there is no written description support for the indicia read by the optical reader to become unreadable as a result of the attachment portion receiving the end effector portion, such that a projecting portion renders the indicia unreadable. With respect to the data storage component read by the optical reader, the instant spec. discloses the data becoming unreadable through a cleaning process, not through coming into contact with a projecting portion, therefore disclosing distinct embodiments of an optical reader and a non-volatile reader, such that the data of the data storage component used with the optical reader is rendered unreadable in a functionally different way than the data storage component used with the non-volatile reader (see figs. 7a-c and 9).
	Therefore, claims 25-26 introduce new matter because there is no written description support for the set of indicia read by the optical reader to become unreadable via a projecting portion of the attachment portion as a result of the attachment portion receiving the end effector portion. 
	Regarding claims 28-29, claim 28 recites “wherein the cartridge is configured to render the set of indicia unreadable with the distal end of the replaceable end effector portion withdrawn from the cartridge”. Claim 28 is dependent off of claim 21, which recites at least a replaceable end effector comprising a set of indicia, a shaft assembly configured to couple with the end effector, and an optical reader configured to receive a unique identifier from the set of indicia. The instant spec. describes the optical reader as a dotcode reader (or any other form of optical code) configured to scan data stored as indicia deposed on distal acoustic portion of the end effector (paras. [0065]-[0066] of published application). The instant spec. further describes the data adapted to become unreadable when the distal acoustic portion is cleaned (para. [0066]). However, there is no written description support for the set of indicia read by the optical reader to become unreadable via a cartridge rendering the data unreadable with the distal end of the end effector portion withdrawn from the cartridge. With respect to the data storage component read by the optical reader, the instant spec. discloses the data becoming unreadable through a cleaning process, not through coming into contact with a cartridge or the end effector portion being withdrawn from the cartridge, therefore disclosing distinct embodiments of an optical reader and a non-volatile reader, such that the data of the data storage component used with the optical reader is rendered unreadable in a functionally different way than the data storage component used with the non-volatile reader (see figs. 7a-c and 9).
	Therefore, claims 28-29 introduce new matter because there is no written description support for the set of indicia read by the optical reader to become unreadable via a distal end of the end effector portion withdrawn from the cartridge.
	Regarding claims 33-36 and 38-39, claim 33 recites “reading a set of indicia from a surface of the replaceable end effector portion with an optical reader… rendering the set of indicia unreadable as the replaceable end effector portion is being coupled to the shaft assembly to thereby indicate use of the surgical instrument”. The instant spec. describes the optical reader as a dotcode reader (or any other form of optical code) configured to scan data stored as indicia deposed on distal acoustic portion of the end effector (paras. [0065]-[0066] of published application). The instant spec. further describes the data adapted to become unreadable when the distal acoustic portion is cleaned (para. [0066]). However, there is no written description support for the set of indicia read by the optical reader to become unreadable via coupling the end effector portion to the shaft assembly to indicate use of the surgical instrument. With respect to the data storage component read by the optical reader, the instant spec. discloses the data becoming unreadable through a cleaning process, not through coupling of two structures, therefore disclosing distinct embodiments of an optical reader and a non-volatile reader, such that the data of the data storage component used with the optical reader is rendered unreadable in a functionally different way than the data storage component used with the non-volatile reader (see figs. 7a-c and 9).
	Therefore, claims 33-36 and 38-39 introduce new matter because there is no written description support for the set of indicia read by the optical reader to become unreadable via coupling of the end effector portion to the shaft assembly.
	Regarding claim 40, the claim recites “wherein the shaft assembly comprises a projecting portion, wherein the projecting portion is configured to contact the replaceable end effector portion with the replaceable end effector portion coupled to the shaft assembly thereby rendering the set of indicia unreadable”. Claim 40 further recites “an optical reader configured to receive the unique identifier from the set of indicia”. The instant spec. describes the optical reader as a dotcode reader (or any other form of optical code) configured to scan data stored as indicia deposed on distal acoustic portion of the end effector (paras. [0065]-[0066] of published application). The instant spec. further describes the data adapted to become unreadable when the distal acoustic portion is cleaned (para. [0066]). However, there is no written description support for the end effector portion comprising indicia read by the optical reader to contact the projecting portion when the end effector portion is coupled to the shaft assembly and render the set of indicia unreadable. With respect to the data storage component read by the optical reader, the instant spec. discloses the data becoming unreadable through a cleaning process, not through coming into contact with a projecting portion or coupling of two structures, therefore disclosing distinct embodiments of an optical reader and a non-volatile reader, such that the data of the data storage component used with the optical reader is rendered unreadable in a functionally different way than the data storage component used with the non-volatile reader (see figs. 7a-c and 9).
	Therefore, claim 40 introduces new matter because there is no written description support for the set of indicia read by the optical reader to become unreadable via a projecting portion or coupling of structures.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26, 28-29, 33-36 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 25-26, claim 25 recites “a projecting portion positioned relative to the attachment portion in order to contact and render the set of indicia unreadable as a result of the attachment portion receiving the replaceable end effector portion”. It is unclear how the set of the indicia becomes unreadable via the projecting portion, since the instant spec. discloses the set of indicia read by the optical reader rendered unreadable via a cleaning process instead of a projecting portion (paras. [0065]-[0066]). Therefore, the scope of the claim is indefinite.
	Regarding claims 28-29, claim 28 recites “wherein the cartridge comprises a projecting portion positioned to render the set of indicia unreadable with the distal end of the replaceable end effector portion withdrawn from the cartridge”. It is unclear how the set of the indicia becomes unreadable via the projecting portion, since the instant spec. discloses the set of indicia read by the optical reader rendered unreadable via a cleaning process instead of a projecting portion (paras. [0065]-[0066]). Therefore, the scope of the claim is indefinite.
	Regarding claims 33-36 and 38-39, claim 33 recites “rendering the set of indicia unreadable as the replaceable end effector portion is being coupled to the shaft assembly to thereby indicate use of the surgical instrument”. It is unclear how the set of the indicia becomes unreadable as the end effector is coupled to the shaft assembly, since the instant spec. discloses the set of indicia read by the optical reader rendered unreadable via a cleaning process instead of coupling of two structures (paras. [0065]-[0066]). Therefore, the scope of the claim is indefinite.
	Regarding claim 40, the claim recites “a projecting portion, wherein the projecting portion is configured to contact the replaceable end effector portion with the replaceable end effector portion coupled to the shaft assembly thereby rendering the set of indicia unreadable”. It is unclear how the set of the indicia becomes unreadable via the projecting portion, since the instant spec. discloses the set of indicia read by the optical reader rendered unreadable via a cleaning process instead of a projecting portion (paras. [0065]-[0066]). Therefore, the scope of the claim is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24, 30-32 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson (US 2013/0293353 A1) in view of Allen (US 2011/0137306 A1) and Kimball (US 2013/0253480 A1) (all references previously of record).
	Regarding claim 21, McPherson discloses (abstract; paras. [0023]-[0080]; figs. 1-2e) a surgical instrument, comprising:
	(a) a replaceable end effector portion (delivery device 30 has disposable end effector, paras. [0024] and [0026]; fig. 1) comprising a set of indicia on a surface of the instrument (readable module 120 incorporated into delivery device including on housing and would therefore be on surface of delivery device, paras. [0050]-[0051]), wherein the set of indicia are configured to store a unique identifier (module 120 includes readable code for specific device, para. [0032]) configured to control use of the end effector (read module 110 receives information from readable module 120 including usage information to determine if device is viable, which one of ordinary skill would’ve understood to control use of the end effector, paras. [0036]-[0037]); 
	(b) a shaft assembly (handpiece 36 includes shaft, one of ordinary skill would’ve understood disposable end effectors to be coupled to shaft, paras. [0024] and [0026]; fig. 1) configured to couple with the replaceable end effector portion (one of ordinary skill would’ve understood disposable end effectors to couple to handpiece, paras. [0024]-[0027]; fig. 1); 
	(c) an optical reader (read module 110 includes optical reading device, para. [0030]) configured to receive the unique identifier from the set of indicia (para. [0030]); and 
	(d) a use control module comprising a processor (generator 20 includes central processing unit, para. [0025]) configured to: 
		(i) receive the unique identifier from the optical reader (paras. [0029]-[0030]; fig. 1), 
		(ii) determine whether the replaceable end effector portion is usable based on the unique identifier (usage information determined by generator 20, para. [0037]), and 
		(iii) enable operation of the replaceable end effector portion when it is usable (enables delivery device, para. [0047]).
	However, McPherson fails to explicitly disclose the replaceable end effector portion comprising a set of indicia on a surface of the replaceable end effector portion; and the shaft assembly configured to removably couple with the replaceable end effector portion.
	Allen teaches (paras. [0020]-[0026]; figs. 1-3), in the same field of endeavor, a mechanism for preventing re-use of a surgical instrument including an end effector portion (12b, fig. 1) comprising a set of indicia on the handle of the instrument or a surface of the end effector portion (bar code may be disposed on handle or end effector, para. [0023]).
	Therefore, McPherson fails to disclose the replaceable end effector portion comprising a set of indicia on a surface of the replaceable end effector, but does disclose the set of indicia disposed on the delivery device (paras. [0050]-[0051] of McPherson), and Allen teaches set of indicia disposed on the handle of the instrument or the end effector and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including the set of indicia disposed on the replaceable end effector portion, instead of the handle or delivery device as taught by McPherson, because Allen teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either position of the set of indicia.
	McPherson (as modified) still fails to teach the shaft assembly configured to removably couple with the replaceable end effector portion.
	Kimball teaches (paras. [0040]-[0042]; figs. 1-3a), in the same field of endeavor, a surgical instrument including a replaceable end effector portion (150, fig. 3a) and a shaft assembly (includes inner actuation member 140, fig. 3a), where the end effector portion is removably coupled to the shaft assembly (end effector removably coupled, para. [0042]), for the purpose of providing a mechanism to effectively couple the removable end effector (para. [0042]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify McPherson’s (as modified) device to include removable coupling of the replaceable end effector to the shaft assembly in order to provide a mechanism to effectively couple the removable end effector, such that the end effector could be coupled and removed from the surgical instrument when needed.
	Regarding claim 22, McPherson (as modified) teaches the device of claim 21. McPherson further discloses wherein the set of indicia are configured to become unreadable as a result of being subjected to a cleaning process associated with the replaceable end effector portion (exposure to sterilization renders delivery device inoperable, note readable module 120 including bar code may be incorporated into delivery device, paras. [0050] and [0054]-[0056]).
	Regarding claim 23, McPherson (as modified) teaches the device of claim 21. McPherson further discloses wherein the replaceable end effector portion is associated with a permitted number of uses (usage information includes whether device is reusable and/or unused device, therefore permitted specific number of uses, para. [0037]), wherein the permitted number of uses is at least two uses (delivery device 30 includes first use and finite number of subsequent permissible reuses, such that usage would be at least two uses, para. [0073]), and wherein the set of indicia are configured to become unreadable as a result of being subjected to a number of cleaning processes of at least the permitted number of uses (one of ordinary skill would’ve understood delivery device including at least two uses would be subjected to sterilization process preventing re-use at least after second use, para. [0056]).
	Regarding claim 24, McPherson (as modified) teaches the device of claim 21. McPherson further discloses wherein the set of indicia comprises at least one of a barcode, a dotcode, or a QR code (para. [0030]).
	Regarding claim 30, McPherson (as modified) teaches the device of claim 21. McPherson further discloses wherein the processor is further configured to: (i) access a set of end effector records, wherein the set of end effector records describe a plurality of end effectors and whether or not they have been previously used (paras. [0036]-[0040], includes inventory and tracks usage information of delivery device, which would encompass records of specific delivery devices including disposable end effectors and whether they’ve been used); and (ii) determine that the replaceable end effector portion is not usable when a record associated with the unique identifier indicates that the replaceable end effector portion has been previously used (para. [0037], determines if the device is viable).
	Regarding claim 31, McPherson (as modified) teaches the device of claim 30. McPherson further discloses wherein the processor is further configured to determine that the replaceable end effector portion is not usable when the record indicates that the replaceable end effector portion is not compatible with the shaft assembly (paras. [0022] and [0037], determines if the device is compatible, would encompass compatibility regarding other structures of device, since device as a whole would not be compatible with at least generator 20).
	Regarding claim 32, McPherson (as modified) teaches the device of claim 31. McPherson further discloses wherein the processor is further configured to prevent operation of the shaft assembly with any end effector portion until a valid unique identifier is received from the optical reader (para. [0039], tracks usage of device based on readable module 120 and prevents re-use if necessary).
	Regarding claim 41, McPherson (as modified) teaches the device of claim 21. 
	However, McPherson (as modified) fails to teach wherein the shaft assembly comprises an acoustic waveguide having a first coupling portion, wherein the replaceable end effector portion comprises a second coupling portion, wherein the first coupling portion is configured to removably couple to the second coupling portion for removably coupling the replaceable end effector portion to the shaft assembly, wherein the first and second coupling portions are configured to transfer ultrasonic frequencies from the acoustic waveguide to the replaceable end effector portion.
	Kimball teaches (paras. [0035]-[0042]; figs. 1-3A), in the same field of endeavor, a surgical instrument including a shaft assembly (includes inner actuation member 140, fig. 3a) comprising an acoustic waveguide having a first coupling portion (waveguide connected to end effector and would therefore including coupling portion, paras. [0035]-[0036]), an end effector portion (80, see also blade 116 of end effector 150, paras. [0035]-[0036], [0038] and [0042]) comprising a second coupling portion (end effector coupled to waveguide, para. [0036]), the first coupling portion is configured to removably couple to the second coupling portion (may be removably coupled, para. [0042]) for removably coupling the replaceable end effector portion to a shaft assembly (end effector removably couples to inner/outer sheath, paras. [0041]-[0042]), wherein the first and second coupling portions are configured to transfer ultrasonic frequencies from the acoustic waveguide to the replaceable end effector portion (waveguide transfers ultrasonic energy to blade, para. [0035]), for the purpose of providing a mechanism to sever tissue and denature proteins in adjacent tissue cells, providing a coagulative effect with relatively little thermal spread (para. [0036]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify McPherson’s (as modified) device to include an acoustic waveguide, as taught by Kimball, in order to provide a mechanism to sever tissue and denature proteins in adjacent tissue cells, providing a coagulative effect with relatively little thermal spread when desired.
	Regarding claim 42, McPherson (as modified) teaches the device of claim 41. McPherson (as modified) further teaches wherein the first and second coupling portions are threaded (end effector assembly couples to transmission assembly via threaded slip nut, paras. [0066]-[0067]; figs. 6a-6b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771